 1   LAURIE A. TRAKTMAN (SBN 165588)
     email: lat@gslaw.org
 2   GILBERT & SACKMAN
     A LAW CORPORATION
 3   3699 Wilshire Boulevard, Suite 1200
     Los Angeles, California 90010
 4   Tel: (323) 938-3000
     Fax: (323) 937-9139
 5

 6   Attorneys for Plaintiffs
 7                               UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9

10   BOARD OF TRUSTEES OF THE                       Case No. 2:09-cv-05468-PA-AGR
     SHEET METAL WORKERS’ PENSION
11   PLAN OF SOUTHERN CALIFORNIA,
     ARIZONA AND NEVADA; BOARD OF                    XXXXXXXXXX RENEWAL OF
                                                    [PROPOSED]
12
     TRUSTEES OF THE SHEET METAL                    JUDGMENT BY CLERK
     WORKERS’ HEALTH PLAN OF
     SOUTHERN CALIFORNIA, ARIZONA                   Hon. Percy Anderson
13   AND NEVADA; BOARD OF                           Location: Courtroom 9A
     TRUSTEES OF THE SHEET METAL
14   AND AIR CONDITIONING
     CONTRACTORS OF SAN DIEGO
15   INDUSTRY FUND, INC.; BOARD OF
     TRUSTEES OF THE SHEET METAL
16   AND AIR CONDITIONING
     APPRENTICESHIP AND
17   JOURNEYMEN TRAINING FUND;
     BOARD OF TRUSTEES OF THE
18   SHEET METAL WORKERS’ LOCAL
     206 SECTION 401(k) PLAN; and SHEET
19   METAL WORKERS INTERNATIONAL
     ASSOCIATION, LOCAL UNION NO.
20   206 WORKING DUES PLAN,
21   Plaintiffs,
22                 v.

23   WESTWIND MECHANICAL, INC.;
     ANDREA DENISE MOYAL, individual,
24          Defendants.
25

26
27

28
                                                   1
                                [PROPOSED] RENEWAL OF JUDGMENT BY CLERK
 1         NOW, upon application of plaintiffs, Board of Trustees of the Sheet Metal Workers’
 2   Pension Plan of Southern California, Arizona and Nevada; Board of Trustees of the Sheet
 3   Metal Workers’ Health Plan of Southern California, Arizona and Nevada; Board of Trustees
 4   of the Sheet Metal and Air Conditioning Contractors of San Diego Industry Fund, Inc.;
 5   Board of Trustees of the Sheet Metal and Air Conditioning Apprenticeship and Journeymen
 6   Training Fund; Board of Trustees of the Sheet Metal Workers’ Local 206 Section 401(k)
 7   Plan; and Sheet Metal Workers International Association, Local Union No. 206 Working
 8   Dues Plan, (collectively the “Trust Funds” or “Plans”), and upon declaration that judgment
 9   debtors, WESTWIND MECHANICAL, INC., and ANDREA DENISE MOYAL, an
10   individual, jointly and severally (“Defendants”) have failed to pay the total amount of said
11   judgment; and that Defendants are indebted to the Plans.
12         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that judgment
13   against Defendants jointly and severally, be renewed in the amount of $99,114.77, which
14   is broken down as follows:
15                a.    Principal:                       $54,494.08
16                b.    Liquidated Damages:              $7,797.70
17                c.    Judgment interest:               $5,449.41
18                d.    Attorneys Fees:                  $8,000.00
19                e.    Costs:                           $500.00
20         Subtotal (Judgment as entered):               $76,241.19
21                f.    Less credits after judgment:     $25,372.76
22                g.    Post-Judgment Interest calculated at 10% per annum per the Order on
23                Stipulation entered on October 10, 2009 at paragraph 4, computed from
24                October 13, 2009 to April 4, 2019 at $13.94 per day:
25                                                       $48,246.34
26         GRAND TOTAL                                   $99,114.77
27   IT IS SO ORDERED.
             May 7, 2019
     Dated: __________________               ________________________________
                                             ___________________________
28
                                              Clerk of Court
                                                       Court
                                                 2
                              [PROPOSED] RENEWAL OF JUDGMENT BY CLERK
 1   LAURIE A. TRAKTMAN (SBN 165588)
     email: lat@gslaw.org
 2   GILBERT & SACKMAN
     A LAW CORPORATION
 3   3699 Wilshire Boulevard, Suite 1200
     Los Angeles, California 90010
 4   Tel: (323) 938-3000
     Fax: (323) 937-9139
 5

 6   Attorneys for Plaintiffs
 7                               UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9

10   BOARD OF TRUSTEES OF THE                         Case No. 2:09-cv-05468-PA-AGR
     SHEET METAL WORKERS’ PENSION
11   PLAN OF SOUTHERN CALIFORNIA,
     ARIZONA AND NEVADA; BOARD OF                     PROOF OF SERVICE OF
12
     TRUSTEES OF THE SHEET METAL                      [PROPOSED] RENEWAL OF
     WORKERS’ HEALTH PLAN OF                          JUDGMENT BY CLERK
     SOUTHERN CALIFORNIA, ARIZONA
13   AND NEVADA; BOARD OF
     TRUSTEES OF THE SHEET METAL                      Hon. Percy Anderson
14   AND AIR CONDITIONING
     CONTRACTORS OF SAN DIEGO                         Location: Courtroom 9A
15   INDUSTRY FUND, INC.; BOARD OF
     TRUSTEES OF THE SHEET METAL
16   AND AIR CONDITIONING
     APPRENTICESHIP AND
17   JOURNEYMEN TRAINING FUND;
     BOARD OF TRUSTEES OF THE
18   SHEET METAL WORKERS’ LOCAL
     206 SECTION 401(k) PLAN; and SHEET
19   METAL WORKERS INTERNATIONAL
     ASSOCIATION, LOCAL UNION NO.
20   206 WORKING DUES PLAN,
21   Plaintiffs,
22                 v.

23   WESTWIND MECHANICAL, INC.;
     ANDREA DENISE MOYAL, individual,
24          Defendants.
25

26
27

28
                                                      1
                        PROOF OF SERVICE OF [PROPOSED] RENEWAL OF JUDGMENT BY CLERK
 1         I am employed in the County of Los Angeles, State of California. I am over the age
 2   of eighteen years and not a party to the within action; my business address is 3699 Wilshire
 3   Boulevard, Suite 1200, Los Angeles, California 90010.
 4         On May 6, 2019, I served the foregoing documents described as: [PROPOSED]
 5   RENEWAL OF JUDGMENT BY CLERK on the interested parties in this action by
 6   placing true copies thereof enclosed in sealed envelopes addressed as follows:
 7

 8           Westwind Mechanical, Inc.                 Andrea Denise Moyal
             10755 Scripps Poway Parkway, #383         510 Forest Lane NE,
 9           San Diego, CA 92131                       Cleveland, TN 37312
10           Andrea Denise Moyal                       Andrea Denise Moyal
11           10755 Scripps Poway Parkway, #383         P.O. Box 1679,
             San Diego, CA 92131                       Sacramento, CA 95812
12

13

14   [X]   BY MAIL: I enclosed the documents in a sealed envelope or package addressed to
15   the address above and placed the envelope for collection and mailing, following our
16   ordinary business practices. I am readily familiar with this business’s practice for collecting
17   and processing correspondence for mailing. On the same day that correspondence is placed
18   for collection and mailing, it is deposited in the ordinary course of business with the United
19   States Postal Service, in a sealed envelope with postage fully prepaid.
20         I declare that I am employed in the office of a member of the bar of this Court at
21   whose direction the service was made.
22         Executed on May 6, 2019 at Los Angeles, California
23

24                                                             ________________________
25                                                             Marisa Tijerina
26
27

28
                                                  2
                    PROOF OF SERVICE OF [PROPOSED] RENEWAL OF JUDGMENT BY CLERK
